UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1709


GENORA FLEMMINGS,

                Plaintiff - Appellant,

          v.

VERIZON WIRELESS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:09-cv-02220-RBH)


Submitted:   October 14, 2010              Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Genora Flemmings, Appellant Pro Se.      William H. Floyd,       III,
NEXSEN PRUET, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Genora       Flemmings      appeals      the    district     court’s      order

accepting       the    recommendation         of     the    magistrate        judge       and

granting    Defendant’s          motion     for    sanctions      and   dismissing        the

complaint       for   failure      to   comply      with    discovery     orders.          We

affirm.

            The       timely       filing     of    specific       objections        to     a

magistrate       judge's      recommendation         is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties       have     been       warned     of     the     consequences           of

noncompliance.         United States v. Midgette, 478 F.3d 616, 621

(4th Cir. 2007); Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 155 (1985).

Flemmings       has   waived       appellate       review    by     failing     to    file

objections after receiving proper notice.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions         are   adequately       presented      in   the     materials

before    the    court     and     argument       would    not   aid    the    decisional

process.

                                                                                 AFFIRMED




                                             2